Judgment and order reversed, with costs, and complaint unanimously dismissed, with costs. It is impossible to distinguish this case from Dair v. N. Y. & P. R. Steamship Co. (204 N. Y. 341) and Hogan v. Smith (125 id. 774), where it was held that the act of the foreman in placing the planks on which the cargo was moved in the hold of the vessel was a detail of the work left to the men, and that the master was under no obligation to direct their action at all moments. Present — Thomas, Mills, Blackmar, Kelly and Jaycox, JJ.